Interim Decision *1642

MarrEn of

Looiczno

In Section 246 Proceedings
A-5746800

Decided by Board September 20,1966
Since dismissal of pertinent counts of indictment for income tax 'violation
after commencement of criminal proceedings, on agreement of counsel, does
not estop the Service from examining facts in rescission proceedings, to
determine If respondent was a person of good moral character at the time
of adjustment of his status under section 249 of the Immigration and
Nationality Act, such adjustment of status Is rescinded because respondent,
who had fraudulently underStated his income during 1958 and 1959 for
the purpose of avoiding payment of a substantial sum In U.S. income
taxes. was not a person of good moral character at the time he secured
adjustment of status on November 17, 1980, and therefore, was not statutorily eligible for such relief..

This case is before us on appeal from a decision of a special inquiry officer dated October 22, 1905, rescinding the adjustment of
status previously granted to the respondent under section 249 of the
Immigration and Nationality Act [8 U.S.O. 1259]:
The respondent is a 62-year-old married male who is a liative and
citizen of Italy. The special inquiry officer's findings (decision, 'pp.
1, 5-6, 61, 65-68, 72) are to the effect that the respondent' entered
the United States about April 12, 1928.as a. stowaway aboard the SS
"St. Joseph Philadelphia"; the he was granted adjustment of statue
on November 17, 1960 under section 249 of the Immigration and
Nationality Act; that he willfully failed to file a United States income tax return for 1957 although required to do so; that he filed
false and fraudulent United States income tax returns for 1958
and 1959 claiming taxable income- of $2,408.20 and $4,827.70 respectively; that his taxable income for the years 1957, 1958 and 1959 was
actually $9,295.65, $10,864.16 and $16,104.08 respectively; that the
respondent was attempting to evade and defeat the payment of income tax; that the ropondent violated 26 U.S.C. 7201 on or about
April 15, 1958, April 15, 4950 - and April 15, 1960; and that these
805

Interim Decision #1642
violations precluded the respondent from possessing good nioral
character at the time adjustment of status was granted.
The sole issue is whether the special inquiry officer's action in
rescinding the adjustment of status was correct. As stated in the
last paragraph on page 5 of the "Notice" (Ex, 1) served on the respondent, it was asserted that he was not eligible for adjustment of
status because he was not a person of good moral character. Although there was an allegation that the respondent failed to disclose
his full arrest record in his application for adjustment of status, the
principal basis for the assertion that the respondent was not a person
of good moral character relates to the United States income tax delinquencies for the years 1957, 1958 and 1959.
We have carefully reviewed the entire record. The special inquiry
officer has thoroughly discussed the evidence on which his findings
were based, and we concur fully in his discussion and findings with
the exception of the last two findings mentioned above and with the

further exception that we will not make a definite determination as
to whether there was a tax violation for the calendar year 1957. During the oral argument, the appellate trial attorney stated that it was
unnecessary for the special inquiry officer to find that the respondent
had violated 26 U.S.C. 7201, and we agree that this is correct. In
other words, we concur in the special inquiry officer's various subordinate findings which resulted in his ultimate conclusion that the
respondent had violated 26 U.S.C. 7201 but we can perceive no
reason why the special inquiry officer or this Board should make a
determination as to whether or not the respondent was guilty of
violating a particular penal provision. The other finding of the
special inquiry officer in which we do not concur is that the violations
precluded the respondent from possessing good moral character.
Instead, we hold that, by reason of the respondent's attempt to evade

and his evasion of United States income taxes for the years 1958 and
1959, he was not a person of good moral character at the time his
application under section 249 was granted.
We understand that counsel relies, not only on his contentions during the oral argument, but also on those stated in the brief submitted
by former counsel. We have considered fully all of these contentions. Insofar as concerns contentions based on factual allegation 17
of Exhibit 1, we find it unnecessary to discuss these since the special
inquiry officer held that the allegation was not sustained and we concur in that conclusion. With respect to a contention that the Service
did not establish that adjustment of status .under section 249 was
necessary, it was the respondent himself who filed the application
under that statutory provision, and Exhibit 8 shows the nonexistence
806

Interim Decision #1642
of a record of the respondent's lawful admission in April 1922 or on
April 12, 1923 on the SS "St Joseph Philadelphia". During the
oral argument (p. 8), counsel stated that the respondent has been in
the United States for 42 years and that the Government is now seeking to deport him. Actually, the matter before us is solely whether
the adjustment of status granted to the respondent should be rescinded. If a deportation procieding should be instituted in the
future, the respondent will have the opportunity of offering his
defense to that action.
In the brief, it was stated that there was a denial of due process by
reason of the introduction into evidence of the record of the•respondent's conviction for violation of 26 U.S.C. 7201. This relates to the
fourth count of the indictment (Ex. 5) which charged that on or
about April 15, 1961 the respondent attempted. to evacl and defeat a
large part of the income tax due for the calendar year of 1960 by
stating his taxable income as $8,219.00 and tax Its $1,736.94 whereas
his taxable income was $32,782.87• and the tax due was $10,791.43.
The respondent pleaded guilty to this charge on January 13, 1965.
The contention is based on the fact that the offense was committed
on or about April 15, 1961 which was subsequent to the date on
which adjustment of status was granted—November 17, 1960. We
believe it is clear from the special inquiry officer's decision that he
did not consider this conviction as being evidence that the respondent was not a person of good moral character at the time adjustment
of status was granted. Accordingly, this contention of counsel is
dismissed.
Following the respondent's plea of guilty on January 13, 1965, sentence was imposed on February 17, 1965 and thereupon the first
three counts of the indictment were dismissed on motion of the
Asqistant United States Attorney. Counsel states that the Government relied on the offenses mentioned in the first three counts in this
rescission proceeding; that the dismissal _of these counts constituted
an acquittal of these charges; and that the Government is barred from
using these three offenses under the doctrine of res judieata. We
reject this contention on the authority of Helmering v. Mitchell, 303
U.S. 391, 397 (1938), in which there was an acquittal in a criminal
prosecution. The court said that the doctrine of estoppel by judgment did not preclude the Government from recovering the 50 percent penalty for fraudulent, intent to evade payment of income tax,

and that the acquittal was merely an adjudication that the proof was
not sufficient to overcome all reasonable doubt of the guilt of the
accused. •
SO7

Interim Decision #1642
Counsel seeks to avoid the clear ruling of ifebering v. Mitchell,
supra; by contending that the burden of proof-here is the same as in.
a criminal case, citing a decision of the Second Circuit on September 22, 1965 in Sherman v. Immigration and Naturalization Service,.
350 F.2d 894. This decision was reversed on January 17, 1966 upon
rehearing by the Court en bane, and the case is new before the Supreme Court on certiorari. In any event, that case involved a deportation proceeding against a long-time resident of the United States
and, as we have already pointed out, the respondent's case is not a.
deportation proceeding. Section 246(a) of the Immigration and
Nationality Act [8 U.S.C. 1256(a)] directs the Attorney General to
rescind the action grunting adjustment or status if "it shall appear
to the satisfaction of the Attorney General that, the person was not
in fact eligible for such adjustment of status * * *", and we have
held that this means that the Service must establish its contention in
the rescission proceeding by a preponderance of evidence which is
reasonable, substantial and probative. Matter of Barreiros, 10 I. &
N. Dec. 536, 538 (1964). For the reasons indicated above, we hold
that the dismissal of the first three counts of the indictment does not
preclude the special inquiry officer and this Board from determining
whether the similar- factual allegations numbered 11, 12 and la of
the "Notice" - (Ex. 1) are true and, if so( whether this shows a lack
of good moral character on the part of the rapondent.
The respondent refused to testify in this proceeding, and his wife
also did not testify. William C. McCafferty, who has been a Special
Agent of the Intarnel Revenue Service for ten years and investigated

the respondentN tax liability, appeared as a Government witness at
the hearing. He had conferences with .the respondent on August 20
and 24, 1962, March 18, 1963 and December 23, 1963. Immediately
after each meeting With the respondent, Mr. McCafferty prepared a
report concerning the matter and these are a part of the record as
Eihibits 54, 55, 56 and 58. The respondent's wife was present at
each conference except the one on August 24, 1962. The respondent
stated that he had no financial records. He had acknowledged to
Mr. McCafferty (Tr. p. 48) that he had not filed any income tax
returns between 1945 and 1957, claiming that he had not received
sufficient income 'during those years to require the filing of returns.
The 11th factual allegation of the "Notice" relates to the failure to
file a return for the calendar year 1957. The income tax returns for
the calendar years 1958 and 1959 (Exs. 39 and 46) were joint returns
filed by the respondent and his wife.
Two contentions, made during the oral argument (pp. 4-5, 16-17),
involve Nina Giarratano. Counsel refUrred to her as being the
808

Interim Decision #1642 respondent's niece but actually she was his stepdaughter, being his
first wife's daughter by her first marriage. In 1952 Nina had married
Frank Giarratano who died on December 6, 1955. In October 1956,.
she Married her - deceased' husband's' brother, Joseph Giarratano.
Nina Giarratimo died on July 16, 1957.

One of these contentions relates to the source of the funds which
were used in the purchase of a $28,000 two-family house in 1957.
The legal title was placed in the name of the respondent's wife but
he referred to himself as the owner while being questioned by Mr.
McCafferty on August 20, 1962 (Ex. 54) in the presence of his wife..
The respondent stated that a $15,000 mortgage had been -obtained
and that Nina Giarratano had turned over about $14,000 in cash to
her mother, the respondent's wife. Mrs. Locicero stated that her
daughter obtained the funds as the result of the death of her husband, Frank: 'Frank Giarratano was last employed as a truck driver
for the Post Office. Exhibit 48 shows that his wife, Nina, received
two checks for insurance on hii life in December 1955—from the
Prudential Insurance Company of America in the sum of $1,015.80
and from Federal Employees' Group Life Insurance in the sum of
$4,000. The latter was deposited on December 28, 1955 in Nina
Giarratano's 'account at Bay Ridge Savings Bank and, after two
other deposits and ten withdrawals, the entire amount had been -withdrawn by June 26, 1956. Mr. McCafferty testified concerning Nina
Giarratano's earnings during 1949, 1950 and 1951 and that there was
no record of any earnings thereafter. The contention that Nina
Giarratano had given approximately $14,000 to the respondent's wife
was discussed by the special inquiry officer in his decision (pp. 1822) and he concluded that this claim was not in accord with fact.
It is our finding that the respondent and his wife did not receive
$14,000 nor any substantial amount from Nina Giarratano.

Counsel's second contention concerning Nina Giarratano is that
Mr. McCafferty had included, as chargeable to the respondent, the
sum of $1,300 [actually $1,334] paid for the funeral of Nina's first
husband, Frank Giarratano. It appears from Mr. McCafferty's
testimony (Tr. pp. 402-404; 423-425) that Joseph Giarratano had
stated that the respondent and his wife had paid the funeral bills of
Frank Giarratano and Nina Giarratano. During the hearing, the
funeral director testified that there was an Italian custom that people attending the wake or funeral would leave contributions to defray expenses. 'While it is true that Mr. McCafferty had used this
amount of $1,334 in his computation for the year 1955, counsel is in
error in stating (oral argument, pp. 16-17) that the special inquiry
officer also considered this amount as an. expenditure chargeable to
-

809.

Interim Decision #1642
the respondent inasmuch as the special inquiry officer (decision, pp.
• 3-20 specifically found that this item of $1,334 could not be allowed
as a charge against the 'respondent and his 'wife. He also found
that the contributions at the funeral did not exceed the amount of the
funeral bill. While counsel did not specifically refer to the funeral
bill for Nina Giarratano in the amount .of $1,790, the special inquiry
officer disallowed this amount (decision, pp. 8344).
Counsel•also contended (oral argument, pp. 3-4) that the respond• nt's wife would not have signed the contract to purchase the $28,000
louse on 'January 8, 1957 unless she had the required cash on hand;
that she must have had these funds by the end of 1956; and that the
Government had made the claim that the $14,000 paid in cash must
have been income accrued in 1957. Actually, there were two cash
payments which were made on or about January 8, 1957 and April
:9, 1957 totaling $13,000 rather than $14,000, -and there is nothing in
the record to indicate that the Government considered:this *amount as

income earned in 1957. On the contrary, the Government included,
among other assets which the respondent and this wife had on hand at
the end of 1956, $5,000 in cash and $4,509 on deposit in Bay Ridge
Savings Bank Account B 176082 (Exs. 12A and 16A). In addition,
Appendix "7" attached to the special inquiry officer's decision shows
that during 1957 the net worth of the respondent and his wife had
increased merely $4,752.55 and that their corrected taxable,income, as
found by the special inquiry officer, was only $9,293.65 (Lines 9 and
41.)
Counsel has also made certain contentions based on the fact that,
because no income tax return was filed for the year 1957, it cannot be
assumed that rents received and expenses for the maintenance of the
two-family house are chargeable to the respondent inasmuch as the
-

legal title was in his wife's name. This contention is not'urged concerning the years 1958 and 1959 when the respondent and his wife

_filed joint income tax returns and were, therefore, required to report
all of their income. It is our conclusion that the special inquiryofficer
was correct in bolding that the respondent fraudulently understated
leis income during 1958 and 1959 for the purpose of avoiding the payment of a substantial sum in taxes. We hold, therefore, that he was
not a person of good moral character at the time he secured adjustment of his immigration status on November 17, 1960. Under the circumstances, it is unnecessary to reach any determination concerning
the failure to file an-income tax return for the year 1957 as specified
in the 11th factual allegation of the "Notice". We have carefully
considered the remaining contentions of counsel but they are without
merit and do not require spedfizs_discussion, In view of the forego.

810

Interim Decision #1642
ing; via:lipid that the respondent was not statutorily eligible for

adjustment of his status on November V, 1960 and that the order of
the' special •nquiry officer rescinding that action was correct. Accoidingly, the appeal will be dismissed.
•ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

811

